DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SASAKI et al. (US Patent Appl. Pub. No. 2015/0060827 A1).
[Re claim 13] SASAKI disclose the mask comprising: a shielding layer comprising a plurality of shielding units (128) arranged in an array, wherein each of the plurality of shielding units (128) has a central part and a peripheral part around the central part, and a shielding capacity of each of the plurality of shielding units gradually decreases from the central part to the peripheral part, or the shielding capacity of the central part is 
[Re claim 18] SASAKI also disclose the mask wherein: the shielding layer (128) is formed of a material containing a shielding material (Cr, Ti, Ta), the plurality of shielding units of the shielding layer are constituted by a plurality of parts of the shielding layer, respectively, and a content (thickness of 128) of the shielding material of each of the plurality of shielding units of the shielding layer gradually decreases from the central part to the peripheral part, or the content of the shielding material of the central part is greater than the content of the shielding material of the peripheral part (see figure 6A and paragraph [0048] and [0065]).

Allowable Subject Matter
Claim 1-12 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, the step performing a surface treatment on the plurality of first electrodes, such that an affinity of a surface of each of the plurality of first electrodes gradually increases from a central portion of the surface to a peripheral portion of the surface around the central portion, or the affinity of the central portion of the surface is less than the affinity of the peripheral portion of the surface; and forming a light emitting functional layer on the surfaces of the plurality of first electrodes subjected 
Claims 2-12 depend from claim 1 so they are allowable for the same reason.

Claims 14-17 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982.  The examiner can normally be reached on M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KYOUNG LEE/Primary Examiner, Art Unit 2895